          Case 1:11-cr-00614-VM Document 559 Filed 11/08/19 Page 1 of 1
                                                     U.S. Department of Justice

                                                     United States Att
                                                     Southern District

                                                     The Silvio J. Mollo Bui/din   ELECTRONICALLY FILED
                                                     One Saint Andrew's Plaza
                                                     New York, New York 1000       DOC#:
                                                                    DATE FILED:
                                                     November 8, 201~===-::::;;_========1
                                                                                                     ---~--
                                                                                     "·'   ·'

BYECF
The Honorable Victor Marrero                                                 USDC SDNY
United States District Judge                                                 DOCUMENT
Southern District of New York                                                ELECTRONIC!:J;LY FILED
                                                                                                '1    "

500 Pearl Street
New York, New York 10007

               Re:     United States v. Christine Gunning,
                       11 Cr. 614 (VM)

Dear Judge Marrero:

       The Government respectfully submits this letter with the consent of the above-referenced
defendant, by and through her counsel, Kelley Sharkey, Esq., to request that sentencing in this
matter be set for a date convenient for the Court in February 2020. The Government understands
from Ms. Sharkey that the defendant has health conditions that might inhibit her ability to travel.
Accordingly, the parties further request that, in the event the defendant's health prevents her
from travelling on the day set by the Court, the defendant be permitted to appear by video
conference for her sentencing.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:            /s/
                                                     Celia V. Cohen
                                                     Assistant United States Attorney
                                                     (212) 637-2466


cc:    Kelley Sharkey, Esq.
       Counsel for Christine Gunning
